Citation Nr: 0918189	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from November 1973 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Detroit, Michigan, 
denying the Veteran's claim of entitlement to nonservice-
connected pension benefits.  

In December 2006, April 2008, and September 2008, the Board 
remanded this matter to the Appeals Management Center (AMC) 
for further development.  Such development has now taken 
place and appellate review may now proceed.  


FINDINGS OF FACT

The Veteran is unable to secure and maintain gainful 
employment as a result of his willful misconduct, 
specifically substance abuse.  


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 152 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 
3.301(c), 3.340, 3.341, 4.1-4.17, 4.18 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letters 
sent to the Veteran in July 2003, June 2004 and March 2007 
that fully addressed all notice elements.  The July 2003 
letter was sent prior to the initial RO decision in this 
matter.  The letters informed him of what evidence was 
required to substantiate a claim for nonservice-connected 
pension benefits and of his and VA's respective duties for 
obtaining evidence.  He was also asked to submit evidence in 
his possession to the RO.  Even though the Veteran was not 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned), because 
the claim is being denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  



Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the records of outpatient 
treatment with VA.  Also, the Veteran received VA medical 
examinations in August 2003, September 2007, May 2008, and 
October 2008, and VA has obtained these records.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a veteran: (1) served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; (2) is permanently and totally 
disabled from nonservice-connected disability not due to 
his/her own willful misconduct; and (3) meets the net worth 
requirements under 38 C.F.R. § 3.274, and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified 38 C.F.R. §§ 3.3, 3.23.  38 C.F.R. §§ 
1502, 1521.  

To establish eligibility for pension purposes, it is 
necessary that the evidence demonstrate permanent disability 
of sufficient severity as to render the veteran unable to 
secure and maintain substantially gainful employment 
consistent with his age, education and work experience.  
Unemployment does not, in and of itself, constitute 
eligibility for pension purposes.  

There are several alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the Veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities.  
This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  In determining the combined 
figure, nonservice-connected disabilities are evaluated under 
the criteria used for service connected disabilities.  
Individual evaluations are then combined under the provisions 
of 38 C.F.R. § 4.25.  

Alternatively, VA regulations indicate that when a veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when: 1) there is only one disability, this 
disability shall be ratable at 60 percent or more; and 2) 
there are two or more disabilities, at least one disability 
shall be ratable at 40 percent or more, and there must be 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  Advancing 
age, any impairment caused by conditions that are not service 
connected, and prior unemployability status must be 
disregarded when determining whether a veteran currently is 
unemployable.  Id.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background and other related factors.  38 C.F.R. 
§ 4.17.  

Pension shall not be paid if a claimed disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.342 (2008).    

Facts and Analysis

The Veteran contends that he is entitled to nonservice-
connected pension benefits.  However, while the record does 
demonstrate that the Veteran is incapable of finding and 
maintaining gainful employment because of his mental 
impairment, the record also demonstrates that the Veteran's 
impairment is a result of extensive alcohol and cocaine 
abuse.  Since pension is prohibited for claims based on the 
willful abuse of alcohol and drugs, nonservice-connected 
pension benefits are not warranted in this case.  

In May 2003, the Veteran was seen by VA on an outpatient 
basis for medical treatment.  The Veteran was complaining of 
dizziness and fatigue on and off at this time.  The Veteran 
also reported having been sober for the past 2 months.  The 
examiner found the Veteran to have a depressed mood disorder 
that was due to alcohol and cocaine dependence.  

The Veteran was subsequently afforded a VA mental examination 
in August 2003.  The examiner noted that the Veteran had a 
significant history of alcohol and cocaine abuse.  The 
Veteran reported using these substances for approximately 30 
years, almost on a daily basis.  The examiner concluded that 
the Veteran was not currently able to hold a job and assigned 
an Axis I diagnosis of polysubstance abuse, currently in 
remission.  It was noted that the Veteran had developed 
significant sequelae secondary to his polysubstance abuse.  
The Veteran was also assigned a diagnosis of psychotic 
disorder, not otherwise specified.  

The Veteran has also undergone outpatient treatment for his 
alcohol and cocaine abuse.  According to a psychiatric 
treatment note dated January 2006, the Veteran reported that 
he had resumed using cocaine and drinking heavily as of 
September 2005.  The Veteran reported 7 years of sobriety 
prior to that.  The VA psychiatrist indicated that the 
Veteran was very depressed at this time since losing his 
sobriety.  A VA clinic note from July 2005 notes that the 
Veteran was "doing overall okay."  The Veteran reported 
that he was afraid to use alcohol or drugs anymore.  The 
Veteran was found to be alert and oriented without any 
cognitive defects at this time.  The Veteran was diagnosed 
with major depression, single episode, mild, as well as 
alcohol dependence and cocaine dependence in partial 
remission for less than one year.  

The Veteran was afforded an additional VA mental examination 
in May 2008.  The Veteran's history was noted to be positive 
for depression, a personality disorder, hepatitis C, back 
pain, continuous alcohol dependence and continuous cocaine 
use.  Upon examination, the examiner concluded that the 
Veteran was totally impaired because of his mental disorder.  
An Axis I diagnosis of major depression, recurrent with mood 
congruent psychotic features was assigned, as well as a 
diagnosis of continuous alcohol dependence.    

The Veteran was afforded a final VA mental examination in 
October 2008 to determine the role, if any, that the 
Veteran's substance abuse had in his overall functional 
impairment.  The Veteran's history again indicated that he 
suffered from back pain and hepatitis C, but now it also 
included dizziness, impaired hearing, and a right shoulder 
problem.  The Veteran was currently unemployed and reported 
that he was unable to work because of his hearing impairment.  
The Veteran also indicated that he could not remember when he 
last drank alcohol or used cocaine.  

The examiner concluded that the Veteran was cognitively 
incapable of managing gainful employment.  The examiner 
assigned an Axis I diagnosis of alcohol induced persisting 
dementia, chronic, severe, and continuous alcohol dependence 
and continuous cocaine abuse.  It was noted that long-term 
cocaine use would lead to mood variations and that the 
Veteran's dementia is the result of his severe alcohol abuse.  
The examiner further noted that the severity of the Veteran's 
substance abuse and the subsequent sequelae made it 
impossible to diagnose another Axis I disorder with any 
accuracy.  The Veteran had been diagnosed with a mood 
disorder secondary to substance abuse and with major 
depression with psychotic features in the past, and the 
examiner opined that the symptoms of both of these diagnoses 
could have been accounted for by alcohol abuse.  

The examiner's final opinion was that the Veteran had severe 
and persistent cognitive impairment that would prevent his 
finding and maintaining gainful employment.  Most, if not 
all, of the Veteran's current degree of impairment was found 
to be most likely caused by his chronic, severe, and 
continuous alcohol abuse and his drug abuse, according to the 
VA examiner.  The examiner noted that this opinion was based 
on reviewing the Veteran's claims file, his interview with 
the Veteran, and an additional opinion provided by a VA 
neuropsychologist.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to nonservice-connected pension benefits.  As 
noted, pension is not authorized for a Veteran who is 
permanently and totally disabled from a nonservice-connected 
disability that is due to his own willful misconduct.  38 
C.F.R. § 1521.  As such, the law does not permit the payment 
of benefits in this case, as the preponderance of the above 
evidence demonstrates that the Veteran's mental impairment is 
due to his willful abuse of alcohol and cocaine.  

The Board recognizes that the Veteran has also reported a 
number of other physical impairments, including lower back 
pain, hearing loss, and dizziness.  However, there is no 
evidence of record suggesting that the Veteran is 
unemployable as a result of these disorders.  The Veteran was 
afforded VA examination for these medical conditions in 
September 2007.  The Veteran was examined for his hearing 
loss, neurological disorders, respiratory disorders, and 
musculoskeletal disorders.  The examining physician concluded 
that the Veteran's medical problems did not prevent him from 
obtaining or maintaining gainful employment.  However, the 
May 2008 VA examiner opined that the Veteran was totally 
impaired because of his mental disorder and the October 2008 
VA examiner opined that the Veteran was cognitively incapable 
of managing gainful employment.  This demonstrates that the 
Veteran is not unemployable as a result of his physical 
disabilities.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to nonservice-connected pension benefits must be denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


